     Case: 1:21-cr-00302 Document #: 17 Filed: 06/30/21 Page 1 of 1 PageID #:31




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

UNITED STATES OF AMERICA                          )
                                                  )      No. 21 CR 302
                v.                                )
                                                  )      Honorable Virginia M. Kendall
HARDY LEE BROWNER                                 )

                              WITHDRAWAL OF COUNSEL

       Please take notice that Assistant United States Attorney Georgia N. Alexakis is no longer

assigned to this case.


                                            Respectfully submitted,

                                            JOHN R. LAUSCH, JR.
                                            United States Attorney

                                            By:       s/ Georgia N. Alexakis
                                                      GEORGIA N. ALEXAKIS
                                                      Assistant United States Attorney
                                                      219 South Dearborn Street, 5th Floor
                                                      Chicago, IL 60604
                                                      (312) 353-8897

June 30, 2021
